Filed 10/12/22 Thee Aguila v. ERDM CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                         DIVISION FIVE


THEE AGUILA, INC, et al.,                                        B299717 c/w B299725, B299757
                                                                 and B299780
        Plaintiffs and Appellants,
                                                                 (Los Angeles County Super. Ct.
        v.                                                       Consolidated No. VC059422)

ERDM INC., et al.,

        Defendants and Respondents.




          APPEAL from a judgment of the Superior Court of Los
 Angeles County, John A. Torribio, Judge. Affirmed.
          Jessica Robin Barsotti for Plaintiffs and Appellants.
          Century Law Group and Karen A. Larson for Defendants
 and Respondents Century Law Group, Karen A. Larson and
 Santiago Acuna.


                           _______________________________
       This consolidated appeal arises out of multiple lawsuits
spanning over a decade between appellants Thee Aguila, Inc. and
Henry Aguila (collectively landlord) and respondents ERDM, Inc.,
Santiago Acuna, Eva Meneses, and Edgar Fragoso (collectively
tenants). The document at the heart of all of the litigation is a
commercial lease. Following a three-week consolidated trial of
five cases, the court issued a statement of decision and judgment
that granted little to no relief to any of the parties. The court
concluded the principal issues raised by landlord had been
decided against him in a previous unlawful detainer action and
that it was bound by those findings. The court also found neither
party proved damages. Tenants did not appeal.
       Landlord filed notices of appeal in all five cases but he
challenges the trial court’s findings or rulings in only two of
them. He contends the trial court erred when it failed to find in
his favor on those issues that had already been decided in the
unlawful detainer action. He also claims the trial court erred in
refusing to award damages for waste and for the improper filing
of a lis pendens. Finally, landlord argues the statement of
decision is deficient because it fails to address these issues. We
affirm the judgment.
       FACTUAL AND PROCEDURAL BACKGROUND
1.     The Parties
       Before our factual recitation and in the interests of clarity,
we provide a brief discussion of the status of the parties in this
appeal.
       The litigation was primarily between landlord and tenants,
but Century Law Group and Karen Larson (collectively lawyers),
who were tenants’ counsel below, were named as cross-




                                 2
defendants in one of the lawsuits. As a result, they are also
respondents in this appeal.
       During the pendency of this appeal, tenants Meneses and
Fragoso retained new appellate counsel, who failed to file a
respondents’ brief on their behalf. The absence of a respondent’s
brief does not mandate reversal. If “a respondent in a civil case
files no brief at all, we still examine the record to see if it
supports any claims of error made by the appellant.” (Griffin v.
The Haunted Hotel, Inc. (2015) 242 Cal.App.4th 490, 505.)
       At trial, landlord’s counsel provided evidence that ERDM’s
corporate status was suspended with the California Secretary of
State. Neither side addresses this issue in their appellate briefs
and the record is silent on whether ERDM’s corporate status has
been reinstated. Larson, who filed a respondent’s brief on behalf
of ERDM and others, confirmed at oral argument that ERDM
remains a suspended corporation. A suspended corporation is
disabled from participating in litigation. (Corp. Code, § 2205,
subd. (c); Rev. & Tax. Code, § 23301; Palm Valley Homeowners
Assn., Inc. v. Design MTC (2000) 85 Cal.App.4th 553, 560.)
       Given these circumstances, we consider the respondents’
brief to be filed only on behalf of Acuna, Century Law Group, and
Larson and refer to them collectively as respondents.
       The parties stipulated at trial that Henry Aguila is the
alter ego of Thee Aguila, Inc. We accordingly refer to Aguila and
his corporate alter ego together as landlord.
2.     The Lease
       Tenants Acuna and Fragoso, on the one hand, and
landlord’s father, on the other, entered into a 15-year lease for
the period May 1, 2000, to April 30, 2015. The subject of the
lease was commercial property in the City of Pico Rivera. The




                                3
property benefited from a conditional use permit (CUP) to
operate as a restaurant and nightclub as well as a reciprocal
easement with the adjacent landowner for use of the next-door
parking lot. For many years, Acuna and Fragoso operated the El
Rodeo nightclub on the property. El Rodeo held an on-site liquor
license.
       In 2006, landlord’s father transferred the lease to landlord;
at the same time, ERDM and Meneses were added as additional
tenants. The terms of the lease otherwise remained the same.
Relevant to the parties’ litigation, the lease required tenants to
comply with all applicable laws and regulations. Paragraph 35 of
the lease provided tenants with a right of first refusal in the
event landlord chose to sell or lease the property to a third party.
Paragraph 11 of the lease contained an indemnity provision
under which the parties agreed to maintain liability insurance
that named each other as additional insureds and that contained
cross-liability endorsements. Paragraph 11 also required tenants
to indemnify and hold landlord harmless against any claims
arising from tenants’ use of the property or operation of their
business.
3.     Law Enforcement Concerns
       On April 12, 2011, Captain James Thornton, the
commanding officer for the Los Angeles County Sheriff’s
Department Pico Rivera Station, sent landlord and tenants a
letter raising concerns about potential criminal activities at El
Rodeo. Thornton described the activities as a “nuisance.” The
letter was prompted by a December 2010 shooting at El Rodeo
that injured four security guards. El Rodeo security failed to
cooperate fully with the deputies sent to investigate the shooting,
even though the sheriff’s department had received a high volume




                                 4
of complaints requiring investigation. Two additional violent
incidents occurred between El Rodeo security and patrons in
2011. Thornton identified multiple allegations of force by El
Rodeo security. Thornton’s letter required El Rodeo to “provide
copies of licensed security guard certifications for each employee.”
       Thornton also raised concerns about underage drinking and
sale of narcotics at the property. The sheriff’s department had
received approximately three times as many calls for law
enforcement at El Rodeo than it had received for a comparable
nightclub in the area.
       The Department of Alcohol Beverage Control and the city
sent similar letters regarding violations of the liquor license,
CUP, and reciprocal parking easement. As a result, the city
imposed mitigation measures on the CUP and the reciprocal
parking easement. Tenants worked with Thornton and the city
to address the concerns. The CUP was not revoked, and tenants
continued to operate the nightclub until the lease expired in
2015.
4.     The Lawsuits
       Between 2011 and 2015, landlord sued tenants six times,
and tenants brought one lawsuit against landlord. Five of the
lawsuits were transferred to Judge John Torribio, who conducted
a consolidated bench trial in November 2017. Landlord filed
notices of appeal in all five of the cases, four of which constitute
this consolidated appeal. The remaining appeal was dismissed.
       The multiplicity of actions notwithstanding, in his opening
brief, landlord identifies only two lawsuits where error may have
occurred — landlord’s first civil action, LASC case No. VC059422
and tenants’ civil action, LASC case No. BC482246. Accordingly,
landlord has abandoned any claims of error as to the remaining




                                 5
appeals. Nevertheless, we briefly describe six lawsuits between
the parties because they are relevant to our analysis.1
       a.     The First Unlawful Detainer
              (LASC Case No. VC059752/COA Case
              No. B245565)
       On October 18, 2011, landlord filed an unlawful detainer
action (“first UD”) seeking possession of the property and
forfeiture of the lease. Landlord alleged tenants had created a
nuisance on the property and used the property for illegal
purposes.
       In a four-day bench trial, the parties presented testimony
from 15 witnesses, including landlord Aguila, tenants Fragoso
and Acuna, Captain Thornton, and current and former officials
from the City of Pico Rivera. Judge Patrick T. Meyers issued a
64-page statement of decision, setting out the issues raised by the
pleadings, describing the testimony and evidence in detail, and
explaining the court’s findings and conclusions.
       Judge Meyers found landlord substantially relied on
Thornton’s correspondence and testimony to support his theory
that tenants’ activities constituted a nuisance. The court
acknowledged that Thornton’s letter and his testimony “set forth
serious problems for ongoing law enforcement services,” including
156 incidents or calls for service. Despite their concerns,
however, Thornton, the Department of Alcohol Beverage Control,


1     For completeness, we note that the seventh lawsuit was a
landlord’s unlawful detainer action filed in 2013 (LASC case No.
VC063679). The trial court found in tenants’ favor and the Court
of Appeal affirmed. (Thee Aguila Inc. v. ERDM, Inc. (May 19,
2016, B263005) [nonpub. opn.].) This case was not part of the
consolidated bench trial.




                                6
and the city all sought to work with tenants rather than to shut
them down.
       After weighing the evidence, the court concluded landlord
failed to prove tenants created or maintained a nuisance or used
the premises for an unlawful purpose. Landlord appealed to this
court from the resulting judgment in case No. B245565. The
appeal was dismissed for failure to file an opening brief and the
remittitur was issued on October 24, 2013. The first UD action is
not part of the consolidated appeals but, as we discuss, is
relevant to the issues before us.
       b.     Landlord’s First Civil Action (LASC Case No.
              VC059422/COA Case No. B299725)
       On August 30, 2011, prior to the first UD, landlord filed a
civil action against tenants asserting claims for public and
private nuisance, breach of contract, and negligence (“landlord’s
first civil action”). Landlord’s first civil action was stayed
pending the first UD, the outcome of which resulted in the
dismissal of the nuisance causes of action. That left only
landlord’s claims for breach of contract and negligence in the first
civil action. On June 24, 2014, Judge Roger Ito sustained a
demurrer to the negligence cause of action, finding it mirrored
the claims decided in the first UD. The remaining breach of
contract claim was decided by Judge Torribio in the consolidated
bench trial.
       c.     Tenants’ Action (LASC Case No. BC482246/COA
              Case No. B299717)
       On April 5, 2012, tenants filed suit against landlord
(“tenants’ action”) alleging over half a dozen causes of action.
Tenants’ allegations boiled down to this: landlord breached the
terms of the lease and interfered with tenants’ use of the property




                                 7
by attempting to sell it beginning in 2011, four years before the
lease was to expire, without granting tenants their contractual
right of first refusal. According to tenants, landlord led people in
the community to believe landlord was selling the El Rodeo
nightclub business, which landlord did not own, along with the
real estate, which he did own. Landlord’s conduct created
confusion in the community as to who was the rightful owner of
El Rodeo, leading music groups and vendors to be reluctant to
work with tenants. Tenants claimed over $7 million in damages
based on lower ticket and concession sales. Tenants’ lawyers
recorded a lis pendens on the property pursuant to Code of Civil
Procedure section 405.20. The court denied landlord’s motions to
expunge the lis pendens.
       Landlord cross-claimed against tenants and their lawyers
for breach of contract, contractual indemnity, and slander of title
based on the filing of the lis pendens. The trial court granted
tenants’ (as cross-defendants) anti-SLAPP motion in part, and a
different panel of this court reversed, finding landlord had
demonstrated the minimal merit necessary to proceed with the
litigation. (Thee Aguila, Inc. v. ERDM, Inc., (May 9, 2016,
B257987) [nonpub. opn.].)
       d.     Landlord’s Second Civil Action (LASC Case No.
              BC521399/COA Case No. B299780)
       On September 16, 2013, landlord filed a second civil action
(“landlord’s second civil action”) against tenants and others for
breach of contract, negligence, and indemnity based on the same
allegations as in the first UD. Tenants filed a cross-complaint,
alleging substantially identical claims to those in tenants’ action.
This action became part of the consolidated bench trial.




                                 8
      e.      The Action for Injunctive Relief
              (LASC Case No. VC063598/COA Case
              No. B299757)
      On November 4, 2013, landlord filed suit for breach of
contract and injunctive relief (“the action for injunctive relief”),
seeking to prohibit tenants from tearing down or otherwise
damaging “for sale” signs posted by landlord. Landlord also
alleged he lost the opportunity to sell the property at a profit due
to tenants’ conduct and breaches of the lease. This matter also
became part of the consolidated trial.
      f.      Landlord’s Third Civil Action (LASC Case No.
              VC064662/COA Case No. B299726)
      Landlord filed a third civil complaint (“landlord’s third civil
action”) against tenants for negligence, breach of contract, and
express indemnity regarding tenants’ conduct leading up to the
expiration of the lease on April 30, 2015. Landlord alleged
tenants had removed landlord-owned improvements, tenants
prematurely stopped paying rent, insurance, utilities, and real
property taxes, and tenants left the property in a condition that
prevented landlord from leasing it to a new tenant. This also
became part of the consolidated bench trial. Although landlord
noticed an appeal from the adverse judgment, he did not file an
opening brief, and this court dismissed that appeal.
5.    The Consolidated Trial
      In 2015, the following cases were consolidated in Judge
Torribio’s court: (1) landlord’s first civil action; (2) tenants’ civil
action; (3) landlord’s second civil action; (4) landlord’s action for
injunctive relief, and (5) landlord’s third civil action. The trial
court took judicial notice of the prior pleadings and rulings,
including the September 2012 findings in the first UD by Judge




                                   9
Meyers and the demurrer sustained by Judge Ito to the
negligence claims in landlord’s first civil action. The court found
certain issues were res judicata based on the findings and rulings
in the previous litigation. In particular, the court found Judge
Meyers’s findings to be res judicata as to the waste claims
asserted by landlord and ruled that landlord was prohibited from
presenting evidence of tenants’ conduct prior to September 2012
to prove waste under a breach of contract theory.
       After consideration of the parties’ closing trial briefs, their
separate res judicata briefs, and landlord’s motions for
reconsideration and new trial, the trial court for the most part
entered judgment in favor of landlord on tenants’ action and in
favor of tenants on landlord’s actions. In short, the trial court
found for the defense in each of the complaints and cross-
complaints, and it awarded no damages on the parties’ principal
claims.2 The trial court expressly found landlord failed to prove
his claimed $20 million in damages, or that there was any “real
connection” between the damages sought and tenants’ conduct.
       We need not set out the entirety of the trial court’s findings
and conclusions, but instead focus on the two lawsuits as to
which landlord has asserted error: landlord’s first civil action and
landlord’s cross-complaint in tenants’ civil action.
       As to landlord’s first civil action, the court took into account
Judge Ito’s ruling on demurrer and found the matter was limited
to: breach of the indemnity agreement of the lease, breach of the
parking easement, and failure to pay the yearly monitoring fee to
the city. The court found insufficient evidence supported those

2      The court did award landlord $112,646.06 for tenants’
failure to pay the last two months’ rent, real estate taxes, and
utility bills. Respondents do not appeal from this award.




                                  10
claims. Landlord does not pursue these claims on appeal and,
instead, contends the trial court erred by failing to find that
tenants breached the lease by committing waste.
       As to the cross-complaint for slander of title in the tenants’
action, the trial court assumed that a slander of title claim had
been proven but found no damages. At trial, landlord had mainly
argued he was damaged because the lis pendens prevented him
from refinancing the property and he lost an opportunity to
purchase a development in Texas. The court rejected that
evidence, as we discuss below.
6.     The Consolidated Appeals
       Landlord filed notices of appeal from the judgment as to all
five actions. As noted, landlord failed to file an opening brief in
the appeal from landlord’s third civil action, and that appeal was
dismissed on December 23, 2019.
       We consolidated the four remaining appeals under case No.
B299725. As we have mentioned, respondents Meneses and
Fragoso failed to file a respondent’s brief after retaining new
appellate counsel. On October 25, 2021, Century Law Group and
Larson suggested that their brief could be deemed the brief of
their former clients, Meneses and Fragoso, as well. We declined
the invitation.
       By the time a respondents’ brief was due, Meneses and
Fragoso were in default for failure to file a brief. By order dated
March 21, 2022, we vacated the default to allow Meneses and
Fragoso through their new counsel to file their respondents’ brief
by April 21, 2022. We struck “Appellant’s Reply Brief” to allow
landlord to file a new reply brief that addressed the issues
expected to be raised by Meneses and Fragoso in their
forthcoming brief. We advised landlord that he could refile his




                                 11
original reply brief if Meneses and Fragoso failed to file a
respondents’ brief. Although Meneses and Fragoso did not file a
respondents’ brief, landlord failed to refile his original reply brief.
The current state of the appellate record is that landlord’s reply
brief remains stricken.
                            DISCUSSION
       Landlord asserts there are three issues for this Court to
decide on appeal. The first two are from landlord’s first civil
action: (1) Did the trial court err when it failed to find tenants
breached the lease by causing waste of the property? and (2) Did
the trial court err when it failed to find tenants’ negligence
caused loss of use of the property? The third issue comes from
tenants’ action: (3) Did the trial court err when it found landlord
had suffered no damages on landlord’s slander of title cross-
complaint?
       Landlord contends the trial court’s statement of decision
was deficient in failing to address these three issues either at all
or in sufficient detail. We therefore begin with the standard of
review for judgments based on a statement of decision.
1.     Standard of Review
       The trial court must issue a statement of decision, upon a
party’s request after a bench trial, “explaining the factual and
legal basis for its decision as to each of the principal controverted
issues at trial.” (Code Civ. Proc., § 632; Cal. Rules of Court, rule
3.1590(d)-(g).)3 In reviewing a judgment based upon a statement
of decision, we review questions of law de novo and findings of
fact for substantial evidence. (Cuiellette v. City of Los Angeles

3     All further undesignated rule references are to the
California Rules of Court.




                                  12
(2011) 194 Cal.App.4th 757, 765; Niko v. Foreman (2006)
144 Cal.App.4th 344, 364.) Under substantial evidence, findings
of fact are liberally construed to support the judgment and we
consider the evidence in the light most favorable to the prevailing
party, drawing all reasonable inferences in support of the
findings. (Citizens Business Bank v. Gevorgian (2013)
218 Cal.App.4th 602, 613.)
       The standard of review may be affected when a proper
request for a statement of decision has been made and the trial
court fails to issue a statement or issues an inadequate one.
“When a statement of decision does not resolve a controverted
issue, or if the statement is ambiguous and the record shows that
the omission or ambiguity was brought to the attention of the
trial court either prior to entry of judgment or in conjunction with
a motion under [Code of Civil Procedure] Section 657 or 663, it
shall not be inferred on appeal . . . that the trial court decided in
favor of the prevailing party as to those facts or on that issue.”
(Code Civ. Proc., § 634; Thompson v. Asimos (2016) 6 Cal.App.5th
970, 981–983 (Thompson).)
       Rule 3.1590 sets out the procedure for the preparation of a
statement of decision, including a 10-day timeline to request the
statement and a 15-day objection period. Strict adherence to
both steps of the process — the initial request for a statement of
decision and the subsequent objection period — “is necessary
before we will reverse the presumption of correctness generally
accorded trial court judgments on appeal.” (Thompson, supra,
6 Cal.App.5th at p. 983.)
       A judgment based on an inadequate or no statement of
decision is subject to harmless error review. (F.P. v. Monier
(2017) 3 Cal.5th 1099, 1102 (Monier).) In Monier, the high court




                                 13
indicated a trial court’s failure to issue a statement of decision
may be prejudicial if it prevents the appellate court from
effectively performing a review of the material issues. (Id. at
p. 1116.) It “is not error, or at least, . . . not a prejudicial error”
where a trial court’s failure to make a finding on an issue “could
make no possible difference in the result.” (Id. at p. 1114.)
2.     The Statement of Decision Was Legally Sufficient
       Landlord contends reversal is required because the
statement of decision was ambiguous and lacked (1) the required
findings as to each material issue raised by the pleadings, and
(2) separate determinations of general, special, and punitive
damages. We disagree.
       As an initial matter, landlord has waived any challenge to
the sufficiency of the statement of decision by failing to adhere to
the 15-day time limit set out in rule 3.1590(g). (See In re
Marriage of Arceneaux (1990) 51 Cal.3d 1130, 1133–1134;
Thompson, supra, 6 Cal.App.5th at p. 983; Fladeboe v. American
Isuzu Motors Inc. (2007) 150 Cal.App.4th 42, 58.) The trial court
issued a proposed statement of decision on August 9, 2018, and
landlord filed his objections to it 18 days later on August 27,
2018. The court properly overruled landlord’s objections based,
in part, on untimeliness.
       Briefly addressing the adequacy of the statement of
decision, we find no prejudicial deficiency as the statement allows
for effective review of the material issues. (Monier, supra,
3 Cal.5th at p. 1114.) Although the statement could theoretically
have contained more information, the statement set out the
positions advanced by the parties and identified the crucial
element — damages — that lacked sufficient proof. The failure to




                                  14
discuss any other elements of the causes of action “could make no
possible difference in the result.” (Ibid.)
3.     Landlord Waived His Argument That Res Judicata
       Did Not Apply
       In his appeal from landlord’s first civil action, landlord
challenges the trial court’s failure to find the waste and loss of
use claims in his favor. According to landlord, undisputed
evidence at trial showed tenants breached the lease by violating
the terms of the CUP and causing its revocation. The value of
the property plummeted as a result of landlord’s inability to use
it as a nightclub venue.
       Respondents contend landlord is barred by res judicata
from raising these issues on appeal because they were resolved in
tenants’ favor by Judge Meyers in the first UD action. Landlord
failed to address res judicata in his opening brief.4 And there is




4      In the opening brief, landlord makes one reference to Judge
Torribio’s comment from the bench on whether Judge Ito’s
demurrer ruling in the tenants’ civil action was “res adjudicate
[sic] or law of the case.” From this comment, landlord contends
the trial court agreed Judge Ito’s ruling did not preclude a breach
of contract claim based on the same conduct constituting waste.
Landlord mischaracterizes Judge Torribio’s comment. The
colloquy between Judge Torribio and the parties demonstrate an
ongoing discussion regarding the preclusive effect of Judge Ito’s
demurrer ruling in the tenants’ action and Judge Meyers’s
findings in the first UD. Judge Torribio ultimately concluded
Judge Meyers’s findings precluded relitigation of these issues in
the consolidated trial.




                                15
no reply brief.5 Landlord has thus waived this issue.
4.     The Claims for Waste and Loss of Use Were Decided in
       the First UD
       Even if landlord has not waived this issue by failing to
address it in appellate briefing, the claims for waste and loss of
use were decided by Judge Meyers in tenants’ favor in the first
UD and are barred by res judicata.
       Courts “have frequently used ‘res judicata’ as an umbrella
term encompassing both claim preclusion and issue preclusion,
which [have been] described as two separate ‘aspects’ of an
overarching doctrine. [Citations.] Claim preclusion . . . acts to
bar claims that were, or should have been, advanced in a
previous suit involving the same parties. [Citation.] Issue
preclusion, . . . historically called collateral estoppel, describes
the bar on relitigating issues that were argued and decided in the
first suit.” (DKN Holdings LLC v. Faerber (2015) 61 Cal.4th 813,
823–824.)
       Issue preclusion “prevents ‘relitigation of previously
decided issues,’ rather than causes of action as a whole.
[Citation.] It applies only ‘(1) After final adjudication (2) of an
identical issue (3) actually litigated and necessarily decided in
the first suit and (4) asserted against one who was a party in the
first suit or one in privity with that party.’ ” (Samara v. Matar
(2018) 5 Cal.5th 322, 327.) The “ ‘fact that different forms of
relief are sought in the two lawsuits is irrelevant.’ ” (Villacres v.


5     As we have already mentioned, we struck landlord’s
original reply brief pending the filing of a respondents’ brief by
tenants Meneses and Fragoso. Meneses and Fragoso did not file
a brief, and landlord did not refile his reply brief. It remains
stricken.




                                 16
ABM Industries Inc. (2010) 189 Cal.App.4th 562, 576.) “ ‘ “When
an issue is properly raised, by the pleadings or otherwise, and
submitted for determination, and is determined, the issue is
actually litigated,” ’ . . . [w]hether an issue was ‘ “necessarily
decided . . .” has been interpreted to mean that the issue was not
“ ‘entirely unnecessary’ ” to the judgment in the prior
proceeding.’ ” (Murphy v. Murphy (2008) 164 Cal.App.4th 376,
400.)
       “The res judicata effect of an unlawful detainer proceeding
is narrow, but is not nonexistent. Generally speaking, an
unlawful detainer judgment has limited res judicata force
because it typically follows a summary proceeding focused only
on deciding a party’s right to immediate possession of property.
[Citation.] But when litigants to an unlawful detainer proceeding
fully try other issues besides the right of possession, the unlawful
detainer judgment is conclusive as to those other litigated
issues.” (Gombiner v. Swartz (2008) 167 Cal.App.4th 1365, 1371;
accord Vella v. Hudgins (1977) 20 Cal.3d 251, 256–257 [“an
unlawful detainer judgment can have preclusive effect in a
subsequent proceeding if ‘a fair opportunity to litigate is
provided.’ ”].) In Gombiner, at page 1373, for example, a prior
unlawful detainer action established that the property was a
duplex subject to rent control and that finding was binding in a
subsequent civil action by the tenant for damages.
       Judge Meyers’s findings in the first UD are similarly
conclusive in this case, and Judge Torribio correctly applied issue
preclusion. Prior to the consolidated trial, the court and the
parties discussed the effect of Judge Meyers’s findings in the first
UD. Landlord’s counsel argued Judge Meyers’s finding that
tenants did not create a nuisance, as defined under the unlawful




                                17
detainer statute, did not necessarily preclude a suit for breach of
contract for the same conduct. Judge Torribio disagreed and
correctly applied the Samara factors: “So what we do here is we
don’t look at the remedy. We look at what was the issue at the
time . . . was it litigated such that due process concerns are met
and is the finding against the party who has reason to fight the
finding. [¶] In this instance, the landlord has every incentive to
establish nuisance and other breaches of the lease. [¶] In this
instance, the trier of fact specifically ruled, as we quoted in Judge
Meyers’s ruling, there is no need to restate it, therefore, the
principal of res adjudicata applies and any of those items raised
in the unlawful detainer are barred.” The trial court then
specifically disallowed evidence of tenants’ conduct before
September 24, 2012 (the date of the first UD’s statement of
decision) to support a breach of contract claim.
       On appeal, landlord continues to rely on tenants’ pre-
September 24, 2012 conduct to support his theory of waste. That
was resolved in the first UD action. He has failed to identify any
evidence of tenants’ post-September 24, 2012 activities that
would support a finding of waste or loss of use not previously
adjudicated. Acuna testified at the consolidated trial that
tenants worked with the sheriff’s department and the city to
address their concerns and to comply with any CUP conditions.
Captain Thornton similarly testified to the cooperative effort with
tenants at the first UD trial. The CUP was not revoked during
the lease term and tenants used the property as a nightclub until
May 1, 2015, when the lease expired. Landlord’s appeal from his
third civil action, which addressed tenants’ conduct leading up to
the expiration of the lease, was dismissed and those allegations
are not at issue in this case.




                                 18
       Judge Torribio correctly determined that the preclusive
effect of Judge Meyers’s findings barred any pre-September 24,
2012 waste. That conclusion coupled with the landlord’s failure
to prove any post-September 24, 2012 waste defeated landlord’s
claims in the first civil action. Judge Torribio also agreed with
Judge Ito that the only remaining breach of contract claims in
landlord’s first civil action related to the indemnity agreement of
the lease, the parking easement, and the failure to pay the yearly
monitoring fee to the city. Landlord does not argue in his brief
that tenants breached the lease in those specific ways.
5.     Landlord Has Failed to Prove He Was Damaged by
       the Lis Pendens
       Landlord next argues the trial court erred when it ruled
that landlord had failed to prove in his cross-complaint in
tenants’ action that he was damaged by tenants’ slander of title.
The record discloses otherwise.
       a.    Slander of Title
       Slander of title occurs when a person, without a privilege to
do so, publishes a false statement that is reasonably understood
to cast doubt upon the existence or extent of another’s interest in
land and causes the owner pecuniary loss. (Hill v. Allan (1968)
259 Cal.App.2d 470, 489.) The elements of the tort are (1) a
publication, (2) without privilege or justification, (3) falsity, and
(4) direct pecuniary loss. (Truck Ins. Exchange v. Bennett (1997)
53 Cal.App.4th 75, 84.)
       “The main thrust of the cause of action is protection from
injury to the salability of property [citations], which is ordinarily
indicated by the loss of a particular sale, impaired marketability
or depreciation in value.” (Sumner Hill Homeowners’ Assn., Inc.
v. Rio Mesa Holdings, LLC (2012) 205 Cal.App.4th 999, 1030




                                 19
(Sumner Hill).) “[T]he expense of legal proceedings necessary to
remove doubt cast by the disparagement and to clear title is a
recognized form of pecuniary damage in such cases [citations].”
(Id. at p. 1032.)
       b.    Underlying Proceedings
       After lawyers for tenants recorded a lis pendens on the
property, landlord unsuccessfully sought to expunge it in the trial
court. He also filed a cross-complaint alleging slander of title and
other causes of action. Tenants moved to strike landlord’s cross-
claims under the SLAPP statute. The trial court granted the
motion only as to the slander of title claim. The Court of Appeal
reversed, holding that the allegations in tenants’ second amended
complaint were insufficient to support recording a lis pendens at
the time it was filed. (Thee Aguila, Inc. v. ERDM, Inc., supra,
B257987).)
       At the consolidated trial, landlord testified he was damaged
by the lis pendens because it interfered with his attempt to
refinance the property. He had intended to draw money from the
property and invest it in a development in Texas. He lost that
investment opportunity when he was unable to refinance.
Landlord further testified he incurred approximately $50,000 in
attorney fees at $350 per hour in his attempt to expunge the lis
pendens and appeal from the anti-SLAPP proceedings.
       Judge Torribio rejected this evidence. He found no
evidence that any lender had committed to refinance the
property. The court declined to credit the term sheet offered by
landlord because the sheet contained a disclaimer that it was not
a loan commitment. Judge Torribio further found the purchase
contract for the development in Texas showed the escrow was to




                                20
close before the lis pendens was filed on July 30, 2013. Thus,
there was no evidence the lis pendens impacted the purchase.
        The proposed statement of decision, filed on August 9,
2018, was silent as to landlord’s testimony regarding his efforts
to expunge the lis pendens. On August 27, 2018, landlord
objected to the court’s failure to address the legal fees he
incurred. The trial court overruled landlord’s objections “on the
merits and for the failure to comply with CCP sections 632 and
634 and CRC 3.1590(g).” Rule 3.1590(g) sets a 15-day time limit
to file objections to the proposed statement of decision or
judgment. Landlord’s objection, filed 18 days after the proposed
statement of decision, was untimely.
        c.    Landlord Failed to Prove Damages
        On appeal, landlord asserts the trial court erred when it
found no damages even after the Court of Appeal held the lis
pendens was improperly filed. (Thee Aguila, Inc. v. ERDM, Inc.,
supra, B257987.) This misses the point. Whether or not the lis
pendens was improperly filed, the trial court found that the filing
did not adversely affect the Texas escrow, which was set to close
before the lis pendens was filed. Nor did the lis pendens cause
landlord to lose a loan commitment because there was no loan
commitment to be lost. Substantial evidence supported the trial
court’s findings.
        We reach a similar conclusion as to landlord’s claim for lis
pendens-related attorney fees. Fees incurred in order to clear
title may be recoverable. (Sumner Hill, supra, 205 Cal.App.4th
at p. 1032.) But it remains the plaintiff’s burden to prove actual
damages that are not “ ‘ remote, contingent, or merely possible.’ ”
(Westside Center Associates v. Safeway Stores 23, Inc. (1996)




                                 21
42 Cal.App.4th 507, 531; Copenbarger v. Morris Cerullo World
Evangelism, Inc. (2018) 29 Cal.App.5th 1, 11.)
        Landlord’s evidence about the legal fees he incurred came
exclusively from this testimony:
        “Q    By [landlord’s counsel]: In this matter, how much
was your attorney’s hourly rate in representing you in regards to
. . . having the Lis Pendens Expunged [sic] . . .?
        “A    Three hundred fifty an hour.
        “Q    And approximately how much, to date, have you
incurred in attorneys’ fees in attempting to have the Lis Pendens
expunged?
        “A    Including appeal, about fifty thousand dollars before
this trial.”
        Landlord did not provide supporting invoices from his
attorney or any financial records showing payment.6
        The implied finding that landlord failed to prove his
entitlement to attorney fees as damages is supported by the
record. At various times in the statement of decision, the trial
court refused to credit landlord’s conclusory testimony when not
supported by corroborating financial records. For example, in
Judge Torribio’s introduction, he states: “Thee Aguila is suing for
over $20,000,000 in damages. Again, financial records are not
offered. It is almost a series of random events strung together
with opinions with little or no support. . . . With the exception of
Design Studio, Mike Sahagun, the unpaid utility bills, the unpaid


6     To the extent landlord contends the statement of decision
improperly failed to discuss the legal fees claim, landlord waived
the issue by his untimely objection. (Thompson, supra,
6 Cal.App.5th at p. 983.)




                                22
taxes and a few minor amounts, unpaid, there was a dearth of
cancelled checks associated with appropriate bills that were
offered into evidence. See CACI 208.”7
        In light of the numerous lawsuits between the parties and
the sheer amount of litigation that preceded the consolidated
trial, the trial court could reasonably have concluded that
landlord’s testimony he incurred “about” $50,000 in attorney fees
to expunge the lis pendens and appeal the anti-SLAPP ruling
was not, by itself, sufficient to prove damages. (See Levy v.
Toyota Motor Sales, U.S.A., Inc. (1992) 4 Cal.App.4th 807, 816
[party seeking attorney fees has the “burden of showing that the
fees incurred were ‘allowable,’ were ‘reasonably necessary to the
conduct of the litigation,’ and were ‘reasonable in amount’ ”].)
                            DISPOSITION
        The judgment is affirmed. Respondents Acuna, Century
Law Group, and Larson to recover their costs on appeal.




                                     RUBIN, P. J.
WE CONCUR:




                        MOOR, J.                       KIM, J.


7      The court may have misspoken in citing CACI No. 208,
which deals with use of deposition testimony. Given the context
of the citation, the trial court likely was referring to CACI
No. 203, which allows the trier of fact to distrust weaker evidence
where a party has the ability to provide stronger evidence.




                                23